                    Case 1:20-cv-10445-LGS Document 20 Filed 04/16/21 Page 1 of 1




        Erik M. Bashian, Esq.
        T: (516) 279-1554
        F: (516) 213-0339
        eb@bashpaplaw.com

        *Admitted to Practice in NY, NJ and D.C.
                                                                                          VIA CM/ECF



                                                                                  April 15, 2021

        U.S. District Judge Lorna G. Schofield
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                  Re:     Mercer v. Gulf South Enterprises, Inc, Case No. 1:20-cv-10445-LGS

        Dear Judge Schofield:

                This office represents Stacey Mercer (“Plaintiff”) in connection with the above captioned
        matter. As previously reported, this action has been settled and a settlement agreement has been
        drafted and is being reviewed by the parties for execution. Respectfully, we are requesting together
        with counsel for the defendant, a stay of all deadlines and conferences, for an additional fourteen
        (14) days so that the parties can fully execute the settlement agreement.

                  We thank this Honorable Court for its time and consideration in this matter.

                                                                         Respectfully submitted,

                                                                         BASHIAN & PAPANTONIOU, P.C.

                                                                         /s/ Erik M. Bashian
                                                                         ________________________
                                                                         Erik M. Bashian, Esq.


        cc:      Jennifer E. Sherven, Esq. (via CM/ECF only)
                 Erika H. Rosenblum, Esq. (via CM/ECF only)
Pursuant to the Court's March 18, 2021, Order this action is dismissed without costs and without prejudice to
restoring the action to the Court's calendar, provided the application to restore the action is made by April
19, 2021. Dkt. No. 18. As a result, there are no pending deadlines or conferences to stay. The parties' time
to restore this action to the Court's calendar is extended to April 29, 2021. Absent compelling circumstances,
no further extensions will be granted.
So Ordered.
Dated: April 16, 2021
        New York, New York
           500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

        83149v2
